PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,768,893
Issue Date:   Sep 8, 2020
Application No. 15/818,456
Filing or 371(c) Date:  Nov 20, 2017
Attorney Docket No.   0095-0416
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition for Certificate of Correction under 37 CFR 1.182, filed January 27, 2022, to correct an inventor’s name by way of a Certificate of Correction. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.182 may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition under 37 CFR 1.182 requires a fee of $420 (undiscounted) and as set forth in 37 CFR 1.17(f). However, a review of the Office record does not show that the fee was received and there is no authorization to charge the fee.  The rules and statutory provisions governing the operations of the U. S. Patent and Trademark Office require payment of a fee on filing each petition.  In this regard, any renewed petition should be accompanied by the required fee of $420.  Accordingly, the petition cannot be granted at this time. 

Future correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735.  


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET




    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)